Citation Nr: 1303188	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-06 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2012, the Board remanded this matter for further development which has been completed and the case has been returned for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal that the Board is adjudicating in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in May 2012.  The Board instructed the AMC to provide the Veteran with an examination to determine the nature and etiology of his claimed prostate disorder.  The Board instructed the examiner "to provide a clear diagnosis of any prostate disorder identified, to include prostate cancer, if present.  After review of the record and examination of the Veteran, the examiner [was to] provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified prostate disorder was incurred in or aggravated beyond the normal progression of the disease by active service."

Pursuant to the Board's May 2012 remand, the AMC afforded the Veteran an examination in May 2012.  The examiner noted various disorders, including prostate hypertrophy, voiding dysfunction due to prostate hypertrophy, erectile dysfunction not due to prostate hypertrophy, and abnormal prostate.  He determined that there was no prostate cancer.  In noting the various disorders, the examiner did not address the relationship to service as instructed by the Board.  The closest to an etiology rendered was with regard to voiding dysfunction which the examiner found was due to prostate hypertrophy, and erectile dysfunction which the examiner deemed not due to prostate hypertrophy.  However, the etiology of prostate hypertrophy was not discussed.  In any case, the Board finds that the examination report is insufficient as it does not address the etiology of any of the current disorders, specifically as to any relationship to service.  Therefore, another opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the same examiner who conducted the May 2012 examination, if possible, to review the claims folder and determine the etiology of the currently diagnosed prostate disorders.  If the May 2012 examiner is unavailable, the file should be referred to another similarly qualified medical professional.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the identified prostate disorders was incurred in or aggravated beyond the normal progression of the disease by active service. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

If the reviewer finds that an interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.

2. Ensure that the addendum report is in complete compliance with the Board's remand directives herein.  If the report is deficient in any manner, implement corrective procedures. 

3. Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


